                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      No. 5:18-CR-275-FL-1

 UNITED STATES OF AMERICA                       )
                                                )
                      v.                        )
                                                )                     ORDER
 YOSIMAR GONZALEZ-LEAL,                         )
                                                )
                        Defendant.              )



       This matter is before the court on the Memorandum and Recommendation (“M&R”) of

United States Magistrate Judge James E. Gates, regarding defendant’s motion (DE 21) to dismiss

indictment. No objections to the M&R have been filed, and the time within which to make any

objection has expired. This matter is ripe for ruling.

       The district court reviews de novo those portions of a magistrate judge’s M&R to which

specific objections are filed. 28 U.S.C. § 636(b). Absent a specific and timely filed objection, the

court reviews only for “clear error,” and need not give any explanation for adopting the M&R.

Camby v. Davis, 718 F.2d 198, 200 (4th Cir.1983). In this case, the magistrate judge correctly

determined that dismissal was not warranted due to lack of subject matter jurisdiction or

8 U.S.C. § 1326(d). See Sorcia v. Holder, 643 F.3d 117, 119 n.1 (4th Cir. 2011). Upon careful

review of the M&R and of the record generally, having found no clear error, the court hereby

ADOPTS the recommendation of the magistrate judge as its own, and, for the reasons stated therein,

defendant’s motion to dismiss is DENIED.

       SO ORDERED this the 22nd day of January, 2019.

                                                             ______________________________
                                                             LOUISE W. FLANAGAN
                                                             United States District Judge
